Name: Council Directive 75/444/EEC of 26 June 1975 amending Directives No 66/400/EEC, No 66/401/EEC, No 66/402/EEC, No 66/403/EEC and No 69/208/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, and seed of oil and fibre plants
 Type: Directive
 Subject Matter: agricultural activity;  means of agricultural production;  marketing;  plant product;  technology and technical regulations
 Date Published: 1975-07-26

 Avis juridique important|31975L0444Council Directive 75/444/EEC of 26 June 1975 amending Directives No 66/400/EEC, No 66/401/EEC, No 66/402/EEC, No 66/403/EEC and No 69/208/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, and seed of oil and fibre plants Official Journal L 196 , 26/07/1975 P. 0006 - 0013 Greek special edition: Chapter 03 Volume 13 P. 0057 Spanish special edition: Chapter 03 Volume 8 P. 0198 Portuguese special edition Chapter 03 Volume 8 P. 0198 Finnish special edition: Chapter 3 Volume 6 P. 0115 Swedish special edition: Chapter 3 Volume 6 P. 0115 COUNCIL DIRECTIVE of 26 June 1975 amending Directives No 66/400/EEC, No 66/401/EEC, No 66/402/EEC, No 66/403/EEC and No 69/208/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, and seed of oil and fibre plants (75/444/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas, for the reasons given below, certain Directives on the marketing of seeds should be amended; Whereas it has become apparent, in the course of applying the Directives, that small packages of beet seed and fodder plant seed form an item of trade within the Community; Whereas it accordingly seems appropriate to harmonize this sector which has hitherto been covered by national legislation; Whereas in this connection it seems advisable, on the one hand, to facilitate the marking and sealing of such small packages, and on the other hand to make adequate control compulsory for identifying the seed; Whereas certain of the abovementioned Directives provide that from 1 July 1975 the equivalance of seed harvested in other countries, particularly in third countries, can no longer be established nationally by Member States ; whereas, however, since it has not been possible to carry out Community examination for seed of fodder, oil and fibre plants in all cases, the abovementioned period should be extended for these seeds in order to avoid disturbing current commercial relations; Whereas it is advisable to authorize Member States to introduce provisions facilitating the sealing of small packages containing cereal seed, seed potatoes and seed of oil and fibre plants; Whereas it is also necessary to make certain corrections to the way in which the quantities of seed are specified; HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive No 66/400/EEC (3) of 14 June 1966 on the marketing of beet seed, as last amended by Directive No 73/438/EEC (4), shall be amended as follows: 1. The following subparagraph shall be added to Article 2 (1): "G. Small EEC packages : packages containing the following certified seeds: - monogerm or precision seed : not exceeding 100 000 clusters or grains or a net weight of 2.5 kg excluding, where appropriate, granulated pesticides, pelleting substances or other solid additives; - seed other than monogerm or precision seed : not exceeding a net weight of 10 kg, excluding, where appropriate, granulated pesticides, pelleting substances or other solid additives." (1)OJ No C 62, 31.7.1973, p. 37. (2)OJ No C 8, 31.1.1974, p. 19. (3)OJ No 125, 11.7.1966, p. 2290/66. (4)OJ No L 356, 27.12.1973, p. 79. 2. In Article 9 (1) the words "in Articles 10, 11 or 11a, whichever is appropriate", are to be substituted for "in Articles 10 and 11". 3. The following paragraphs shall be substituted for Article 10: "Article 10 1. Member States shall require that packages of basic seed and certified seed, except where seed of the latter category takes the form of small EEC packages, be officially sealed in such a manner that when the container is opened the seal is damaged and cannot be reattached. 2. Member States shall require that, except in the case of small EEC packages, packages shall not be resealed on one or more occasions unless this is done officially. If packages are resealed, the fact of resealing, the date of resealing and the authority responsible therefor shall be stated on the label required under Article 11 (1). 3. Member States shall require that small EEC packages be sealed in such a manner that when the package is opened the seal is damaged and cannot be reattached. Packages shall not be resealed on one more occasions unless this is done under official supervision. 4. Member States may provide for exceptions to paragraphs 1 and 2 in the case of small packages of basic seed." 4. The following is to be substituted for the introductory section of Article 11 (1): "1. Member States shall require that packages of basic seed and certified seed, except where seed of the latter category takes the form of small EEC packages ..." 5. The following shall be substituted for the text of Article 11 (2) (b): "(b) provide for exceptions to paragraph 1 in the case of small packages of basic seed where they are marked : "Passed for marketing in ... (Member State concerned) only"." 6. The following Articles shall be added after Article 11: "Article 11a 1. Member States shall require that small EEC packages: (a) bear on the outside, in accordance with Annex III (B), a supplier's label, a printed notice or stamp in one of the official languages of the Community ; in the case of transparent packages this label may be placed inside, provided it can be read through the package ; the label shall be blue in colour; (b) bear on the outside or on the supplier's label provided for in subparagraph (a) an officially assigned serial number ; should an official adhesive label be used, it shall be blue in colour ; the methods of attaching the said serial number may be fixed in accordance with the procedure laid down in Article 21. 2. Member States may require that an official adhesive label containing all or part of the information laid down in Annex III (B) be used for marking small EEC packages packed in their territory ; in so far as the information is given on such label, the marking provided for in paragraph 1 (a) shall not be required. Article 11b Member States may provide that, on request, small EEC packages of certified seed are officially sealed and marked pursuant to Article 10 (1) and Article 11. Article 11c The Member States shall take all measures necessary to ensure that, in the case of small packages of certified seed, the identity of the seed can be checked in particular at the time when seed lots are divided up. To this end, they may require that small packages divided up in their territory be sealed officially or under official supervision." 7. In Article 12 the words "in Article 4" shall be replaced by the words "by this Directive". 8. The following shall be substituted in Article 14 (1): "1. Member States shall ensure that: - basic seed and certified seed which has been officially certified and the containers of which have been officially marked and sealed in accordance with this Directive, - certified seed which has been officially certified and takes the form of small EEC packages which have been marked and sealed in accordance with this Directive, are not subject to any marketing restrictions as regards their characteristics, examination requirements, marking and sealing, other than those laid down in this Directive." 9. The following shall be substituted for the wording of Annex III: "ANNEX III MARKING A. Official label I. Information required 1. "EEC rules and standards", 2. Certification authority and Member State or their initials, 3. Reference number of lot, 4. Sugar beet or fodder beet, 5. Variety, 6. Category, 7. Country of production, 8. Declared net or gross weight or declared number of clusters or pure seeds, 9. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of clusters or pure seeds and the total weight, 10. For monogerm seed : the word "monogerm", 11. For precision seed : the word "precision". II. Minimum dimensions 110 Ã  67 mm. B. Supplier's label or information on the packing (small ECC package) Information required 1. "Small EEC package", 2. Name and address of the supplier responsible for marking or his identification mark, 3. Officially assigned serial number, 4. Service which assigned the serial number and name of Member State or their initials, 5. Reference number if the official serial number does not enable the lot to be identified, 6. Sugar beet or fodder beet, 7. Variety, 8. "Certified seed", 9. Net or gross weight or number of clusters or pure seeds, 10. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of clusters or pure seeds and the total weight, 11. For monogerm seed : the word "monogerm" 12. For precision seed : the word "precision"." Article 2 Council Directive No 66/401/EEC (1) of 14 June 1966 on the marketing of fodder plant seed, as last amended by Directive No 73/438/EEC, shall be amended as follows: 1. The following subparagraphs shall be added to Article 2 (1): "F. Small EEC A packages : packages containing a mixture of seeds not intended for the production of fodder plants, with a net weight not exceeding 2 kg excluding, where appropriate, granulated pesticides, pelleting substances or other solid additives. G. Small EEC B packages : packages containing certified seed, commercial seed or - if the packages concerned are not small EEC A packages - a mixture of seeds with a net weight not exceeding 10 kg excluding, where appropriate, granulated pesticides, pelleting substances or other solid additives." (1)OJ No 125, 11.7.1966, p. 2298/66. 2. In Article 8 (1) the words "in Article 9, 10 or 10a, whichever is appropriate", shall be substituted for the words "in Articles 9 and 10". 3. The text of Article 9 shall be replaced by the following: "Article 9 1. Member States shall require that packages of basic seed, certified and commercial seed, except where seed of the last two categories takes the form of small EEC B packages, be officially sealed in such a manner that when the package is opened, the seal is damaged and cannot be reattached. 2. Member States shall require that, except in the case of small EEC B packages, packages shall not be resealed on one or more occaisions unless this is done officially. If packages are resealed, the fact of resealing, the date of resealing and the authority responsible therefor shall be stated on the label required under Article 10 (1). 3. Member States shall require that small EEC B packages be sealed in such a manner that when the package is opened the seal is damaged and cannot be reattached. Packages shall not be resealed on one or more occasions unless this is done under official supervision. 4. Member States may provide for exceptions to paragraphs 1 and 2 in the case of small packages of basic seed." 4. The following shall be substituted for the introductory section of Article 10 (1): "1. Member States shall require that packages of basic seed, certified and commercial seed, except where seed of the last two categories takes the form of small EEC B packages ..." 5. The following shall be substituted for Article 10 (2) (b): "(b) provide for exceptions to paragraph 1 in the case of small packages of basic seed where they are marked : "Passed for marketing in ... (Member State concerned) only"." 6. The following Articles shall be added to Article 10: "Article 10a 1. Member States shall require that small EEC B packages: (a) bear on the outside in accordance with Annex IV (B) a supplier's label, a printed notice or stamp in one of the official languages of the Community ; in the case of transparent packages this label may be placed inside, provided it can be read through the package ; as regards the colour of the label, Article 10 (1) (a) shall apply; (b) bear on the outside or on the supplier's label provided for in subparagraph (a) an officially assigned serial number ; should an official adhesive label be used, Article 10 (1) (a) shall apply as regards its colour ; the methods of attaching the said serial number may be fixed in accordance with the procedure laid down under Article 21. 2. Member States may require than an official adhesive label containing part of the information prescribed in Annex IV (B) is used for the marking of small EEC B packages packed in their territory ; in so far as the information is given on such label, the marking provided for in paragraph 1 (a) shall not be required. Article 10b Member States may provide that, on request, small EEC B packages of certified seed and commercial seed are officially sealed and marked according to Articles 9 (1) and 10. Article 10c The Member States shall take all measures necessary to ensure that, in the case of small packages of seed, the identity of the seed can be checked, in particular at the time when seed lots are divided up. To this end they may require that small packages divided up in their territory shall be sealed officially or under official supervision." 7. In Article 11 the words "by this Directive" shall be substituted for the words "in Article 4". 8. The following Article shall be substituted for Article 13: "Article 13 1. Member States shall require that fodder plant seed in the form of mixtures of seed of various genera, species or varieties or of mixtures containing seed of plants which are not fodder plants within the meaning of this Directive may only be marketed if they are not intended for the production of fodder plants and if the various components of the mixture complied, before mixing, with the marketing regulations applicable to them. 2. Notwithstanding paragraph 1, Member States may also authorize the marketing of fodder plant seed in the form of mixtures: - if such mixtures are intended for the production of fodder plants, or - if these mixtures contain seed of plant species for which Community provisions do not provide that they may be mixed with seed of fodder plants. 3. Articles 8, 9, 10b, 11 and 12 shall apply, and, providing, however, the label is green in colour, Articles 10 and 10a. For this purpose, small EEC A packages shall be considered small EEC B packages. However, for small EEC A packages, the officially assigned serial number provided for in paragraph 1 (b) of Article 10 (a) shall not be required. In applying paragraph 2, Member States may authorize derogations from this Directive for small packages as regards maximum quantities and the information to be provided when marking, if such packages are marked : "Passed for marketing in ... (Member State concerned) only"." 9. The following paragraph shall be substituted for Article 14 (1): "1. Member States shall ensure that: - basic seed and certified seed which has been officially certified and the packaging of which has been officially marked and sealed, pursuant to this Directive, - commercial seed which has been officially tested and the packaging of which has been officially marked and sealed, pursuant to this Directive, - certified seed which has been officially certified and officially tested commercial seed which take the form of small EEC B packages which have been marked and sealed pursuant to this Directive, - seed in the form of mixtures, produced in accordance with this Directive and not intended for the production of fodder plants, whose packaging has been marked and sealed pursuant to this Directive, is not subject to any marketing restrictions as regards its characteristics, examination requirements, marking and sealing other than those laid down in this Directive." 10. In Article 16 (2), 1 July 1977 shall be substituted for 1 July 1975. 11. The text of Annex IV shall be replaced by the following: "ANNEX IV MARKING A. Official label I. Information required (a) For basic seed and certified seed: 1. "EEC rules and standards", 2. Certification authority and Member State or their initials, 3. Reference number of lot, 4. Species, 5. Variety, 6. Category, 7. Country of production, 8. Declared net or gross weight or declared number of pure seeds, 9. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seeds and the total weight, 10. For certified seed of the second generation and subsequent generations after basic seed : number of generations after basic seed, 11. For seed of grass varieties which have not been subjected to tests for their cropping value and use in accordance with Article 4 (2) (a) of Council Directive No 70/ 457/EEC (1) of 29 September 1970 concerning the common catalogue of species of agricultural plants : "Not intended for the production of fodder plants". (b) For commercial seed: 1. "EEC rules and standards", 2. "Commercial seed (not certified as to variety)", 3. Supervising authority and Member State or their initials, 4. Reference number of lot, 5. Species (2), 6. Area of production, 7. Declared net or gross weight or declared number of pure seeds, 8. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seed and the total weight. (c) For mixtures of seed: 1. "Mixture of seed for ... (intended use)", 2. Authority responsible for sealing and Member State or their initials, 3. Reference number of lot, 4. Percentage by weight of the various components shown by species and, where appropriate, by variety ; it is sufficient to give the name of the mixture if the percentage by weight has been notified in writing to the purchaser and officially recorded, 5. Declared net or gross weight or declared number of pure seeds, 6. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seed and the total weight. II. Minimum dimensions 110 Ã  67 mm. B. Supplier's label or information on the packaging (small EEC package) Information required (a) Certified seed: 1. "Small EEC B package", 2. Name and address of the supplier responsible for marking or his identification mark, 3. Officially assigned serial number, 4. Service which assigned the serial number and name of Member State or their initials, 5. Reference number if the official serial number does not enable the certified seed lot to be identified, 6. Species, 7. Variety, 8. "Certified seed", 9. Net or gross weight or number of pure seeds, 10. Where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seed and the total weight, 11. For seed of grass varieties which have not been subjected to tests for their cropping value and use in accordance with Article 4 (2) (a) of Council Directive No 70/457/EEC of 29 September 1970 concerning the common catalogue of species of agricultural plants : "not intended for the production of fodder plants". (b) Commercial seed: 1. "Small EEC B package", 2. Name and address of the supplier responsible for marking or his identification mark, 3. Officially assigned serial number, 4. Service which assigned the serial number and name of Member State or their initials, (1)OJ No L 225, 12.10.1970, p. 1. (2)For lupins, it should be specified whether they are bitter or sweet lupins. 5. Reference number if the official serial number does not enable the admitted seed lot to be identified, 6. Species (1), 7. "Commercial seed", 8. Net weight or gross weight or number of pure seeds, 9. Where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seeds and the total weight. (c) Seed mixtures: 1. "Small EEC A package" or "small EEC B package", 2. Name and address of the supplier responsible for marking or his identification mark, 3. Small EEC B package : officially assigned serial number, 4. Small EEC B package : service which assigned the serial number and name of Member State or their initials, 5. Small EEC B package : reference number if the official serial number does not enable the used seed lots to be identified, 6. Small EEC A package : reference number enabling the used seed lots to be identified, 7. Small EEC A package : Member State or its initials, 8. "Seed-mixture for ... (intended use)", 9. Net weight or gross weight or number of pure seeds, 10. Where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used, the nature of the additives and also the approximate ratio between the weight of pure seed and the total weight, 11. Percentage by weight of the various components shown by species and, where appropriate, by variety ; it is sufficient to give part of this information, as Member States may prescribe for small packages produced in their territory, and a reference to the kind of mixture if the proportion by weight can be communicated to the purchaser on request and has been officially recorded." Article 3 Council Directive No 66/402/EEC (2) of 14 June 1966 on the marketing of cereal seed, as last amended by Directive No 73/438/EEC shall be amended as follows: 1. The following paragraph shall be added to Article 9: "3. Member States may provide for exceptions to paragraph 1 in the case of small packages." 2. The following words shall be inserted as 8a and 6 respectively in subparagraphs (a) and (b) of Annex IV (A): "Where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used the nature of the additive and also the approximate ratio between the weight of pure seeds and the total weight." Article 4 Council Directive No 66/403/EEC (3) of 14 June 1966 concerning the marketing of seed potatoes, as last amended by Directive No 73/438/EEC shall be amended as follows: The following subparagraph shall be added to Article 9: "3. Member States may provide for exceptions to paragraph 1 in the case of small packages." Article 5 Council Directive No 69/208/EEC (4) of 30 June 1969 concerning the marketing of seed of oil and fibre plants, as last amended by Directive No 73/438/EEC shall be amended as follows: 1. The following paragraph shall be added to Article 9: "3. Member States may provide for exceptions to paragraph 1 in the case of small packages." (1)For lupins, it should be specified whether they are bitter or sweet lupins. (2)OJ No 125, 11.7.1966, p. 2309/66. (3)OJ No 125, 11.7.1966, p. 2320/66. (4)OJ No L 169, 10.7.1969, p. 3. 2. In Article 15 (2), 1 July 1977 shall be substituted for 1 July 1975. 3. The following words shall be inserted as 10 and 9 respectively in subparagraphs (a) and (b) of Annex IV (A): "Where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seeds and the total weight." Article 6 Member States shall, by the undermentioned dates at the latest, put into force the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive: - 1 July 1975 in the case of Article 2 (10) and Article 5 (2), - 1 July 1980 in the case of Article 2 (6) as regards Article 10a (1) (b), - 1 July 1977 in the case of the other provisions of this Directive. Article 7 This Directive is addressed to the Member States. Done at Luxembourg, 26 June 1975. For the Council The President P. BARRY